United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   November 30, 2012

                                          Before

                           DANIEL A. MANION, Circuit Judge

                           ILANA D. ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

Nos. 10‐3787, 10‐3990 & 11‐1123

IN RE:                                             Appeals from the United States District
SENTINEL  MANAGEMENT  GROUP,                       Court for the Northern District
INC.,                                              of Illinois, Eastern Division.
                       Debtor.
                                                   No. 1:08‐cv‐02582
APPEAL  OF:  FREDERICK  J.  GREDE,
not  individually  but  as  Liquidation            James B. Zagel, 
Trustee  of  the  Sentinel  Liquidation            Judge.
Trust.




     The  opinion  of  this  court  issued  on  August  9,  2012,  is  WITHDRAWN  and  the
judgment is VACATED. This appeal remains under consideration by the panel.